Case 2:20-cv-06531-DMG-RAO Document 20 Filed 06/14/21 Page 1 of 1 Page ID #:5519



    1

    2

    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11   HOLLY RAMOS,                           CASE NO. CV 20-06531 DMG (RAO)
   12                       Petitioner,
   13          v.                              JUDGMENT
   14   MICHAEL PALLARES, Warden,
   15                       Respondent.
   16

   17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
   18   Recommendations of United States Magistrate Judge,
   19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
   20   is dismissed with prejudice.
   21

   22

   23   DATED: June 14, 2021
   24                                      DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
   25

   26

   27

   28
